Citation Nr: 0021505	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an increased original (compensable) disability 
rating for the residuals of a throat injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from April 1972 to 
April 1976 and from August 1978 to August 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO).  In that decision the RO, inter alia, continued a 
disability rating of 20 percent for the veteran's service-
connected residuals of a fractured patella and continued a 
noncompensable rating for the residuals of a throat injury.  
The veteran's notice of disagreement regarding the 
noncompensable rating for the residuals of a throat injury 
was received in July 1998.  A statement of the case was 
issued later in July 1998.  The veteran's substantive appeal 
was received in September 1998.  Therein, he noted chronic 
symptoms related to his service-connected residuals of a 
fracture of the patella.  Pursuant thereto, the RO issued a 
statement of the case (with enclosed VA Form 9) that included 
this issue in November 1998.  The RO informed the veteran 
that he must submit a VA Form 9 in order to complete the 
appeal.  However, according to the records before the Board, 
a timely VA Form 9 was not provided by the veteran as to the 
issue of residuals of a fracture of the patella.  
Accordingly, this issue is not properly before the Board at 
this time.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
1999).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 19, 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits for the residuals of a throat injury is 
well-grounded, meaning plausible, and based on a review of 
the file, there is a further VA duty to assist him in 
developing the facts pertinent to that claim.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 32 
(1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).  

The most recent VA examination pertaining to the veteran's 
service-connected residuals of a throat injury was conducted 
in September 1997.  Since that period of time an August 1998 
VA outpatient treatment treatment record indicates that the 
veteran's service-connected disability has increased in 
severity.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist includes the 
duty to obtain thorough and contemporaneous VA examinations, 
including examinations by specialists when indicated.  Hyder 
v. Derwinski, 1 Vet. App. 221; Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Board finds that the veteran should be 
afforded a VA examination for the purpose of determining the 
nature and severity of his service-connected residuals of a 
throat injury prior to appellate disposition of this appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should also be requested 
to identify all sources of recent 
treatment received for his service- 
connected residuals of a throat injury, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist for the purpose of 
determining the nature and severity of 
his service-connected residuals of a 
throat injury.  The RO should notify the 
veteran of the time, place, and date of 
said examination, and make part of the 
claims folder the notification letter and 
any other documents verifying its notice 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination so that it may be 
reviewed for pertinent aspects of the 
veteran's medical history.  All clinical 
findings should be reported in detail.  
Such tests as the examining physician 
deem necessary should be performed.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed and should be made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  The 
RO's decision must discuss the 
additional evidence developed, as well 
as any staged ratings assigned under 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determination remains 
adverse to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and reasons and 
bases for the decision reached.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_____________________________________
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

